DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 07/08/2021. The examiner acknowledges the amendments to claims 1-2, 8, 13, and 23. Claims 13-14 and 17-23 are withdrawn. Claims 15-16 and 24 are cancelled. Claim 25 is new. Claims 1-12 and 25 are subject to examination hereinbelow.  

Response to Arguments
Applicant's arguments filed 07/08/2021 have been fully considered but they are not persuasive.
In response to Applicant's argument on pg 8, para 4 - pg 9, para 1 of their Remarks that Santini’s traces 104a and 104b cannot be considered working electrodes because they are not explicitly called working electrodes while a different element, 106, is specifically and separately identified as a working electrode, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In this instance, traces 104a and 104b fall within the Broadest Reasonable Interpretation (BRI) of a working electrode because they are configured to perform work, specifically “deliver an effective amount of electrical current through the 
In response to Applicant’s argument on pg 9, para 1 of their Remarks that Santini’s traces 104a and 104b are not in contact with any reaction area through which an aperture passes. Examiner respectfully disagrees.
Traces 104a and 104b form an aperture which is also the reaction area (the reaction being the reservoir cap being ruptured when heated by electrodes 104a and b) when they locally heat and rupture the reservoir cap, as recognized by Santini [0100].
On pg 9, para 2-4 of their Remarks, Applicant asserts the application is allowable because Santini’s enzyme is not in contact with electrodes 104a and b as currently amended, nor does its reaction area comprise the enzyme. Examiner respectfully disagrees.
The original base reference, US 20130211219 A1 to Coppeta (cited in previous Office Action), discloses a working electrode (24) comprises an enzyme (catalyst 22) disposed thereon [0035] (Fig 1), and the catalyst is configured to react in the presence of glucose to produce hydrogen peroxide, which is oxidized at the working electrode [0015].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-8, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130211219 A1 to Coppeta, et al. (cited in previous Office Action, hereinafter Coppeta) in view of US 20050096587 A1 to Santini, et al. (cited in previous Office Action, hereinafter Santini) and US 6245057 B1 to Sieben, et al. (cited in previous Office Action, hereinafter Sieben).
Regarding claim 1, Coppeta teaches a continuous in vivo apparatus for determining the activity of an enzyme in vivo ([abstract], the device is implantable for in vivo glucose monitoring of a patient), comprising:
A detection device (sensor device (10), comprising electrodes (24 and 28)) comprising one or more working electrodes (24 and 28) formed on a support layer (12) [abstract, 0034] (Fig 1), the one or more working electrodes for electroreducing or elecrooxidizing the enzyme 
A reaction area (22) comprising the enzyme ([0015, 0035], the catalyst is configured to react in the presence of glucose to produce hydrogen peroxide, which is oxidized at the working electrode) (Fig 1), the reaction area in fluid communication with the detection device [0015, 0035] (Fig 1) and placed in direct contact with the one or more working electrodes ([0035], reaction area (22) is disposed directly on working electrode (24), as shown in Fig 1), the enzyme thereby in direct contract with the one or more working electrodes ([0035], reaction area (22) comprising a catalyst is disposed directly on working electrode (24), as shown in Fig 1);
A storage reservoir (auxiliary electrode (28) disposed in reservoir (26)) ([0015, 0034], auxiliary electrode (28) is configurable for electrolyzing an oxidizable species present in reservoir (26) to control the production of the reactant of oxygen being supplied to the reservoir for diffusion to a catalyst, in a manner similar to a pump, an osmotic device, or the like, which also controls the concentration gradient within the reservoir.);
At least one aperture (hollow internal space of reservoir 26) [0033-0035] (Fig 1);
A reactant disposed within the storage reservoir ([0015, 0034], auxiliary electrode (28) is configurable for electrolyzing an oxidizable species present in reservoir (26) to control the production of the reactant of oxygen to the reservoir for diffusion to a catalyst, in a manner similar to a pump, an osmotic device, or the like, which also controls the concentration gradient within the reservoir.); and
wherein at least a portion of the reaction area and the storage reservoir are implantable into a tissue ([abstract], the device is implantable for in vivo glucose monitoring of a patient).

Wherein the storage reservoir passively provides the reactant to the reaction area only through egress from the at least one aperture.
Santini teaches at least one aperture (between electric traces (104a and b)) passing through one or more working electrodes (104a and b) at a location in direct contact with a reaction area (space between electrodes 104a and b while they heat and rupture a cap) ([0044, 0100], traces 104a and 104b fall within the Broadest Reasonable Interpretation (BRI) of a working electrode because they are configured to perform work, specifically “deliver an effective amount of electrical current through the reservoir cap, via the input lead and output lead, to locally heat and rupture the reservoir cap to expose the sensor.” Traces 104a and 104b form an aperture which is also the reaction area (the reaction being the reservoir cap being ruptured when heated by electrodes 104a and b) when they locally heat and rupture the reservoir cap) (Fig 4), wherein the at least one aperture connects a storage reservoir (reservoir (103) storing enzyme (110)) to a reaction area proximate to a surface of the one or more working electrodes [0044] (Fig 4).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Coppeta to have the at least one aperture passing through the one or more working electrodes at a location in direct contact with the reaction area, wherein the at least one aperture connects the storage reservoir to the reaction area proximate to a surface of the one or more working electrodes based on the teachings of Santini, because doing so would enable the 
Sieben teaches a storage reservoir (4) passively provides reactant to a reaction area (release window 8) only through egress from at least one aperture (8) ([col 6, ln 6-15], sheath 11 passively dissolves in front of window 8 in order to release an active agent) (Fig 3).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Coppeta to have the storage reservoir passively provides the reactant to the reaction area only through egress from the at least one aperture based on the teachings of Sieben, because doing so would enable the device to provide a targeted release of an active agent, as recognized by Sieben [col 6, ln 6-15].

Regarding claim 2, Coppeta in view of Santini and Sieben teach all the limitations of claim 1, and Coppeta further teaches the detection device (comprising working electrode 24) detects a reaction product of a reaction between the reactant (oxygen) and the enzyme [0013, 0015, 0024, 0027].

Regarding claim 4, Coppeta in view of Santini and Sieben teach all the limitations of claim 1, and Coppeta further teaches at least a portion of the storage reservoir (auxiliary electrode (28) disposed in reservoir (26)) is formed on or within the support layer (12) [0034] (Fig 1).



Regarding claim 6, Coppeta in view of Santini and Sieben teach all the limitations of claim 1, and Coppeta further teaches the at least one aperture (26) further comprises a regulator (membrane 20) to regulate passage of the reactant therethrough [0035] (Fig 1).

Regarding claim 7, Coppeta in view of Santini and Sieben teach all the limitations of claim 6, and Coppeta further teaches the regulator is a membrane (20) [0035] (Fig 1).

Regarding claim 8, Coppeta in view of Santini and Sieben teach all the limitations of claim 1, and Coppeta further teaches the reaction area further comprises a polymer layer (membrane 20) containing the enzyme [0035].

Regarding claim 25, Coppeta in view of Santini and Sieben teach all the limitations of claim 1, and Coppeta further teaches the enzyme within the reaction area (22) is immobilizied to the one or more working electrodes (24) ([0035], catalyst (22) comprising the enzyme is immobilized to the working electrode (22) by a polymer layer membrane (20) and deposition (“deposited”)) (Fig 1).

3 is rejected under 35 U.S.C. 103 as being unpatentable over Coppeta in view of Santini and Sieben as applied to claim 2 above, and further in view of US 20080154179 A1 to Cantor, et al. (cited in previous Office Action, hereinafter Cantor).
Regarding claim 3, Coppeta in view of Santini and Sieben teach all the limitations of claim 2, however Coppeta in view of Santini and Sieben do not teach the reactant is acetylthiocholine and the enzyme is acetylcholinesterase.
Cantor teaches a reactant is acetylthiocholine ([0040], AcTC is a chemical formula for acetylthiocholine) and an enzyme is acetylcholinesterase [0040].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Coppeta in view of Santini and Sieben to have the reactant is acetylthiocholine and the enzyme is acetylcholinesterase, because doing so would encourage RBC lysate activity, as recognized by Cantor [0040].

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Coppeta in view of Santini and Sieben as applied to claim 8 above, and further in view of US 4525704 A to Cambell (cited in previous Office Action).
Regarding claim 9, Coppeta in view of Santini and Sieben teach all the limitations of claim 8, however Coppeta in view of Santini and Sieben do not teach the enzyme is crosslinked to the polymer layer.
Cambell teaches an enzyme is crosslinked to the polymer layer ([col 3, ln 30-42] enzyme is crosslinked to the polymer layer by covalent bonding).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Coppeta in view of Santini and Sieben to have the enzyme is .

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Coppeta in view of Santini and Sieben, in further view of Cambell as applied to claim 10 above, and further in still view of US 20120296189 A1 to Bhogal, et al. (cited in previous Office Action, hereinafter Bhogal).
Regarding claims 11-12, Coppeta in view of Santini and Sieben, in further view of Cambell teach all the limitations of claim 10, however they do not teach the redox polymer is osmium poly(4-vinyl pyridine).
Bhogal teaches a redox polymer is osmium poly(4-vinyl pyridine) [0147].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Coppeta in view of Santini and Sieben, in further view of Cambell to have the polymer is a redox polymer osmium poly(4-vinyl pyridine) as described in Bhogal, because doing so would reduce the diffusional loss of an electron transfer agent disposed near a working electrode, as recognized by Bhogal [0146].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791